94 F.3d 641
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Frankie J. DEEL, Plaintiff-Appellant,v.Michael HOLLAND;  Marty D. Hudson;  Elliott Segal;  JosephJ. Stahl, II, as Trustees of the 1974 PensionPlan, United Mine Workers of America;United Mine Workers ofAmerica, Defendants-Appellees.

No. 96-1293.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 15, 1996.Decided Aug. 20, 1996.
Appeal from the United States District Court for the Western District of Virginia, at Abingdon.  James C. Turk, District Judge.  (CA-94-37-A)
Frankie J. Deel, Appellant Pro Se.
Matilda Ann Brodnax, UNITED MINE WORKERS OF AMERICA, Washington, D.C., for Appellees.
Before MURNAGHAN and ERVIN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order affirming the denial of his request for disability retirement benefits from the United Mine Workers of America 1974 Pension Trust.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.   Deel v. Holland, No. CA-94-37-A (W.D.Va. Feb. 6, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED